                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

UNITED STATES OF AMERICA               )
                                       )
             v.                        )
                                       ) 2:16-cr-00075-JDL
XAVIER WATSON                          )
                                       )
      Defendant.                       )


  ORDER DENYING DEFENDANT’S OBJECTION TO THE MAGISTRATE
         JUDGE’S ORDER ON MOTION FOR TRANSCRIPT

      On December 11, 2018, Magistrate Judge John C. Nivison denied Xavier

Watson’s Motion for Transcript. ECF No. 297. Watson filed an objection to this

denial on December 31, 2018, in accordance with Federal Rule of Criminal Procedure

59 and Federal Rule of Civil Procedure 72. ECF No. 302.

      I have carefully reviewed the Magistrate Judge’s Order and concur with its

analysis and conclusions. Seeing nothing in the Magistrate Judge’s Order that is

clearly erroneous or contrary to law, I decline to modify or set aside any part of it.

Watson’s objection (ECF No. 302)and Motion for Transcript (ECF No. 292) are

therefore DENIED.


      SO ORDERED.

      Dated this 18th day of January, 2019.


                                                      /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE
